Title: To Alexander Hamilton from Bushrod Washington, 21 November 1801
From: Washington, Bushrod
To: Hamilton, Alexander



Dear Sir
[Westmoreland County, Virginia]Walnut Farm Novr. 21. 1801.

Your letter dated in September came lately to my hands after having made a circuitous rout through many distant post offices as appears from the endorsements on it.
I sent to Richmond about four months ago all the trunks of papers which I received from Mount Vernon except two. I have had so little leisure for examining the contents of those trunks, that it would be impossible for me at the remote distance I live from that place to assist in a search for papers of any Kind either personally or by letter. As to the propriety of sending copies of those you want I am not satisfied, and have felt considerable embarrassment in consequence of the application. On the one hand, my esteem for you produces a correspondent wish to oblige you, whilst on the other I apprehend that a compliance would probably expose me to perhaps a just censure, as well as to future perplexity in consequence of similar applications. The opinions delivered to the President by the heads of departments were those I presume of a private council and intended for his information. From hence I conclude that they were not put upon the files of any of the public offices and are to be found only amongst the papers of the General. They could therefore be obtained from no person but myself. Other measures of that administration may be again censured, discussed & condemned by one party, and vindicated by the other, whilst both must or at least may resort to the same quiver for arms to fight with. Acting with the fairness which shall always mark my conduct, I could not upon such a subject refuse to one what I have granted to the other party, and thus the papers might be used in a way very different from that which I am persuaded was intended by the person who confided them to my care. This is the point of view in which the subject strikes me. I have thought it best to be thus candid, and I feel assured that the frankness which distinguishes your character will induce you to do Justice to the motives which influence my conduct on this occasion. At the same time I beg you to believe that I shall always feel sincere pleasure in opportunities to oblige you where I can do it with propriety.
The system of intolerance & proscription which seems to be the order of the day from the General to many of the State Governments will I fear produce a fatal scism, which may probably divide the States as it already has the people. But I apprehend that the plan of Mr Pendleton which not unlikely is the plan of his party, to obtain a general convention for reforming the constitution, will bring us to this ultimate point of our political progress by a shorter road. I do not think that it requires the gift of prophesy to foretell the dissolution of the confederacy if a convention should be agreed to by ⅔ds of the States at this, or perhaps at any other time.
With very great respect & esteem   I am dear Sir   Yr mo. ob. Servt.

Bushrod Washington

 